Citation Nr: 1129688	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The file is now transferred to the RO in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of this matter is necessary to afford proper development of the issues.  

The Veteran contends service connection is warranted for a back disorder.  He was treated in service in March 2005 for a low back muscle strain and was referred to physical therapy.  Thereafter, a May 2006 VA QTC examination conducted while he was still on active duty determined that his biomechanical low back pain had resolved with no residual pain.  He has since submitted written lay contentions that he has continuity of symptoms since the injury, and has also sent chiropractic records showing treatment for low back pain in 2007.  An examination is in order to address this matter.

The Veteran asserts that a higher rating is in order for his headache disorder.  The most recent examination depicting the nature and severity of the Veteran's headache disorder was the May 2006 VA QTC examination that was conducted five years ago when the Veteran was still on active duty.  A new examination is in order to ascertain the current severity of the service-connected disability.  The United States Court of Veterans Appeals (Court) has held that the fulfillment of the statutory duty to assist includes the conduct of a through and contemporaneous medical examination which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Prior to the examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records showing treatment for his service connected headache disorder and his back disorder since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

2.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed back disability.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:  Does the veteran have any current, chronic back disability?  If so, is it at least as likely as not that any back disability began in service or is due to arthritis that became manifest to a compensable degree within one year of service?  In answering these questions, the examiner must consider all service medical records, any and all post-service medical records, and lay evidence regarding his back complaints.  Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

3.  Following completion of #1, the Veteran should also be scheduled for an appropriate VA examination to obtain a medical opinion concerning the severity of his migraine headaches in accordance with the latest AMIE worksheet for rating headache disorders.  All studies deemed appropriate should be performed and all findings should be set forth in detail.  The claims file should be made available to the examiner for review of the pertinent evidence in conjunction with the examination.  Taking into account the observations made in the examination, along with all the medical evidence of record, the examiner should respond specifically to each of the following questions:

(a.) Does the Veteran have prostrating attacks that are characteristic of migraine? 

(b.) If the Veteran has prostrating attacks that are characteristic of migraine, what is the frequency of such attacks?  (i.e.  Does the frequency average to about once per month, or once every 2 months over the last several months or are they less frequent?)

(c)  If such attacks are deemed very frequent (more than once per month) and completely prostrating and prolonged, the VA examiner should indicate whether these attacks are productive of severe economic inadaptability.  

If the examiner determines that it simply is not feasible to respond to any of the above questions, then he/she should explain why this is not possible.  The complete rationale for all opinions expressed should be discussed, and relevant information from the claims file identified.

4.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.  

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


